                     Case 19-12269-KBO                    Doc 61          Filed 11/11/19            Page 1 of 4




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

    In re                                                                     Chapter 11

    MTE HOLDINGS LLC, et al.,1                                                Case No. 19-12269 (KBO)

                                             Debtors.                         (Joint Administration Requested)


                            NOTICE OF APPEARANCE AND REQUEST
                        FOR SERVICE PURSUANT TO FED. R. BANKR. P. 2002

            PLEASE TAKE NOTICE that, pursuant to Rules 2002, 9007 and 9010(b) of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and section 102(1) of title 11 of the

United States Code (the “Bankruptcy Code”), Mayer Brown LLP (“Mayer Brown”) hereby enters

its appearance in the above-referenced chapter 11 cases (the “Chapter 11 Cases”) as counsel to

BMO Harris Bank N.A. (“BMO”), as RBL Lender, and hereby requests, pursuant to Bankruptcy

Rules 2002, 3017, and 9007 and section 342 of the Bankruptcy Code, that copies of all notices

and pleadings given or required to be given in the Chapter 11 Cases and copies of all papers

served or required to be served in the Chapter 11 Cases, including but not limited to, all notices

(including those required by Bankruptcy Rule 2002), reports, pleadings, motions, applications,

lists, schedules, statements, chapter 11 plans, disclosure statements, and all other matters arising

herein or in any related adversary proceeding, be given and served upon BMO through service

upon Mayer Brown, at the addresses, emails, and/or facsimile numbers set forth below:




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are: MTE Holdings
LLC (7894); MTE Partners LLC (1158); Olam Energy Resources I LLC (0770); MDC Energy LLC (9140); MDC Texas Operator LLC (1087);
Ward I, LLC (6817); and MDC Reeves Energy LLC (3644). The Debtors’ address is 280 East 96th Street, Suite 210, Indianapolis, Indiana 46240.

                                                                     1
               Case 19-12269-KBO          Doc 61     Filed 11/11/19      Page 2 of 4

MAYER BROWN LLP
Charles S. Kelley
700 Louisiana Street, Suite 3400
Houston, Texas 77002
Telephone: (713) 238-3000
Facsimile: (713) 238-4888
Email: ckelley@mayerbrown.com

Sean T. Scott
71 S. Wacker Drive
Chicago, IL 60606
Telephone: 312-701-0600
Facsimile: (312) 706-8482
Email: stscott@mayerbrown.com


       PLEASE TAKE FURTHER NOTICE that, pursuant to section 1109(b) of the

Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in

the Bankruptcy Rules specified above, but also includes, without limitation, orders and notices of

any application, complaint or demand, motion, petition, pleading or request, and answering or

reply papers filed in these cases, whether formal or informal, written or oral, and whether served,

transmitted, or conveyed by mail, hand delivery, telephone, telegraph, or otherwise filed or made

with regard to the Chapter 11 Cases and proceedings therein.

       PLEASE TAKE FURTHER NOTICE that, neither this Notice of Appearance nor any

subsequent appearance, pleading, claim, or suit is intended or shall be deemed to waive BMO’s:

(i) right to have a final order in non-core matters entered only after de novo review by a United

States District Court Judge; (ii) right to trial by jury in any proceeding so triable herein or in any

case, controversy or proceeding related hereto; (iii) right to have the reference withdrawn by the

United States District Court in any matter subject to mandatory or discretionary withdrawal; or

(iv) other rights, claims, actions, defenses, setoffs or recoupments to which BMO is or may be

entitled to under agreements, in law, or equity, all of which rights, claims, actions, defenses,

setoffs, and recoupments are hereby expressly reserved.




                                            2
            Case 19-12269-KBO     Doc 61      Filed 11/11/19     Page 3 of 4




Dated: November 11, 2019
Wilmington, Delaware
                                       Respectfully submitted,

                                       MAYER BROWN LLP


                            By:        /s/Charles S. Kelley
                                       Charles S. Kelley*
                                       Attorney-in-Charge
                                       State Bar No. 11199580
                                       Southern District of Texas Bar No. 15344
                                       700 Louisiana Street, Suite 3400
                                       Houston, TX 77002-2730
                                       Telephone: 713 238-3000
                                       Facsimile: 713 238-4888
                                       Email: ckelley@mayerbrown.com

                                       Sean T. Scott*
                                       Illinois ARDC: 6273516
                                       71 S. Wacker Drive
                                       Chicago, IL 60606
                                       Telephone: 312 701-0600
                                       Facsimile: 312 706-8482
                                       Email: stscott@mayerbrown.com

                                       *pro hac vice forthcoming

                                       ATTORNEYS FOR BMO HARRIS
                                       BANK N.A.




                                   3
              Case 19-12269-KBO        Doc 61     Filed 11/11/19       Page 4 of 4

                         CERTIFICATE OF SERVICE

        This will certify that a true and correct copy of the foregoing document was
forwarded on November 11, 2019 by electronic transmission to all registered ECF
users appearing in the case.


                                                /s/Charles S. Kelley
                                                   Charles S. Kelley




                                         4
